DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2022 has been entered.

 Response to Amendment
Amendments to claims 30, 31 and 36; and cancellation of claim 32 are noted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 30, 31 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rispoli et al (US 2015/0353841) in view of Jalalpoor et al (US 2010/0313468).
Regarding claim 30, 31 and 36, Rispoli discloses a system for processing a renewable bio-based material comprising (see Fig. 1):
a reactor A1 having an input (inlet line at top of A1) into which (a) the renewable bio-based material (feed 1, via conduit 3) and (b) a fresh stream of hydrogen 4 are introduced co-currently (via conduit 5) as reactants that flow into and react within the reactor, wherein the reactor comprises a series of reactor beds, each of which provides a catalyst on a support (three beds in reactor A1), the reactor is configured to produce an output thereof 6 of treated oil (see [0025]; [0110]; [0138]; [0141]-[0142]);
a heat exchanger E1 for receiving the treated oil output and outputting a reduced temperature treated oil 7 (see [0142]);
a high-pressure separator H1 configured to receive the reduced temperature treated oil, separate a gaseous component therefrom and individually output the gaseous component 9 and a purified treated oil 8 (see [0142]);
a low-pressure separator L1 configured to receive the purified treated oil and individually output a water component 41 and a further treated oil 14 (see [0141]; [0146]); and
a distillation column C1 to separate the further purified oil into at least one component 15 (see [0146]; [0148]).
The reactor comprises a nozzle (4a, 4b) that introduces a cooling substance into the reactor perpendicular to the flow of reactants to provide the reactor with an internal cooling function (see [0142]).
Rispoli does not disclose an adsorption unit downstream of the distillation unit.
Jalalpoor discloses use of an adsorbent for purifying and drying biofuels such that they conform to certain required specifications in the industry (see [0002]-[0004]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Rispoli to include an adsorption column, as suggested by Jalalpoor, as a downstream treatment unit (i.e. downstream of distillation) in order to purify and dry the obtained biofuel so that it conforms to industry specifications.
Rispoli in view of Jalalpoor is considered to fully teach the structural limitations of the claim. The remaining limitations pertain to the material acted upon (i.e. “a substantially renewable feedstock”) and the intended manner of operating the apparatus (i.e. claimed temperature and pressure ranges, “one step hydrotreating”). These limitations do not structurally distinguish the instant claimed system. MPEP 2114 & 2115.
Nevertheless, the office notes that Rispoli discloses operating conditions in the reactor which overlap with those claimed (see [0026]) and feedstock materials as claimed (see [0021]; [0024]). Fresh hydrogen is used as the quench medium supplied to the nozzles (see [0142]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772